United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0520
Issued: April 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 9, 2017 appellant filed a timely appeal from a November 22, 2016 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to the accepted March 17, 2016 employment incident.
FACTUAL HISTORY
On March 21, 2016 appellant, then a 39-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on March 17, 2016 she injured her right wrist while in the performance

1

5 U.S.C. § 8101 et seq.

of duty. She noted that she was painting inside a tank and felt a pop in her right wrist. Appellant
did not stop work.
An authorization for examination and/or treatment, Form CA-16, was issued by the
employing establishment on March 21, 2016.
On March 21, 2016 a physician assistant indicated that appellant was seen in June 2015
and diagnosed with tenosynovitis, but never followed up with orthopedics. He noted the history
of the March 17, 2016 employment incident and diagnosed radial styloid tenosynovitis
(de Quervain’s) injury. Appellant was released to work with restrictions. The report was later
cosigned by Dr. Aatif M. Hayat, Board-certified in occupational medicine, on March 24, 2016.
In a March 29, 2016 report, Dr. Michael R. Wiedmer, a Board-certified orthopedic
surgeon, indicated that appellant felt a pop at the base of the thumb while working about two weeks
ago. Prior to that, her hand had been going numb and waking her up at night. An assessment of
right de Quervain’s tendinitis and right carpal tunnel syndrome was provided. Dr. Wiedmer
released appellant to light duty for three days. He opined, in a March 29, 2016 attending
physician’s report, by checking a box marked “yes” that the diagnosed right de Quervain’s
tendinitis and right carpal tunnel syndrome conditions were caused or aggravated by her
employment activity. Dr. Wiedmer released appellant to work with no restrictions on
May 20, 2016.
On May 10, 2016 Dr. Anthony J. Esposito, a Board-certified neurologist, indicated that the
nerve conduction studies revealed evidence of a moderate right carpal tunnel syndrome. He
released appellant to work without restrictions on May 11, 2016.
Forms CA-7 (claim for compensation) and CA-7a (time analysis form) for the intermittent
period May 10 to 20, 2016 were also submitted.
By development letter dated May 26, 2016, OWCP advised appellant that the evidence of
record was insufficient to support her claim. It indicated that a physician’s opinion supported by
a medical explanation as to how the reported work incident caused or aggravated the claimed injury
was needed. OWCP afforded appellant 30 days to submit the requested information.
In response, OWCP received: a duplicative copy of the May 10, 2016 electrodiagnostic
report; a June 9, 2016 Form CA-3 (report of work status); and clinic passes dated June 16 and
August 24, 2016 from the employing establishment which noted Dr. Wiedmer had released
appellant to light duty with no use of right hand. The provider who signed the June 16, 2016 clinic
pass is unknown, while the August 24, 2016 clinic pass was signed by a registered nurse.
In a May 20, 2016 note, Dr. Wiedmer noted that appellant had elbow pain and the
electromyogram (EMG) revealed significant carpal tunnel at the wrist. An assessment of right
carpal tunnel syndrome and lateral epicondylitis was provided. Dr. Wiedmer recommended right
carpal tunnel release and injection of the elbow. A May 31, 2016 request for authorization was
attached. Dr. Wiedmer released appellant to light duty in a note dated June 8, 2016.
By decision dated July 6, 2016, OWCP denied appellant’s claim for compensation. It
found that the incident occurred as alleged, but that appellant had not submitted medical evidence
2

establishing that the accepted employment incident of March 17, 2016 caused or aggravated her
diagnosed conditions of right carpal tunnel and right de Quervain’s tendinitis.
On July 12, 2016 OWCP received appellant’s July 11, 2016 request for an oral hearing
before an OWCP hearing representative.2 On August 29, 2016 it received appellant’s July 11,
2016 request for reconsideration.
In letters dated August 9 and 10, 2016, appellant advised that she was requesting
reconsideration. Multiple copies of her July 28, 2016 statement discussing her work injury were
submitted, along with copies her July 11, 2016 request for reconsideration.
By letter dated September 12, 2016, OWCP informed the employing establishment of
appellant’s reconsideration request. In response, a representative from the employing
establishment submitted a September 20, 2016 letter indicating that appellant’s physician had
indicated in an August 22, 2016 report that she was capable of working light duty with no use of
the right hand. A copy of Dr. Wiedmer’s August 22, 2016 note was attached, which indicated that
appellant was released to light duty with no use of the right hand.
By decision dated November 22, 2016, OWCP denied modification of its July 6, 2016
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component is whether the

2
On July 21, 2016 appellant requested authorization to see a Dr. Sauer. In an August 19, 2016 letter, OWCP
advised appellant that it was unable to authorize any treatment at this time and that she could follow her appeal rights
attached to the July 6, 2016 decision.
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

employment incident caused a personal injury and generally can be established only by medical
evidence.6
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
ANALYSIS
The Board finds that appellant has not submitted sufficient medical evidence to establish
that the March 17, 2016 accepted employment incident caused or aggravated her diagnosed
conditions.
In a March 21, 2016 report, later cosigned by Dr. Hayat, a physician assistant noted the
history of the March 17, 2016 employment incident and diagnosed radial styloid tenosynovitis
(de Quervain’s) injury. He released appellant to work with restrictions. However, Dr. Hayat
offered no opinion regarding the cause of appellant’s diagnosed condition and resultant disability.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value.8
In a March 29, 2016 report, Dr. Wiedmer noted the history of the March 17, 2016
employment incident and that her hand had been going numb and waking her up at night before
the reported incident. He provided an assessment of right de Quervain’s tendinitis and right carpal
tunnel syndrome and released her to light duty for three days. Dr. Wiedmer opined, in a March 29,
2016 attending physician’s report, by checking a box marked “yes” that the diagnosed right
de Quervain’s tendinitis and right carpal tunnel syndrome conditions were caused or aggravated
by her employment activity. A report that addresses causal relationship with a check mark, without
medical rationale explaining how the employment incident caused or aggravated the alleged injury,
is of diminished probative value and insufficient to establish causal relationship.9 Dr. Wiedmer
failed to provide a rationalized opinion explaining the causal relationship between the diagnosed
conditions and the accepted employment incident.10

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

7

Solomon Polen, 51 ECAB 341 (2000).

8

M.M., Docket No. 16-1180 (issued October 26, 2016).

9

See R.U., Docket No. 17-0168 (issued January 9, 2018).

10

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

In a May 20, 2016 note, Dr. Wiedmer provided an assessment of right carpal tunnel
syndrome and lateral epicondylitis and recommended right carpal tunnel release and injection of
the elbow. In numerous notes, he also released appellant to light duty either with or without
restrictions. However, Dr. Wiedmer did not offer any medical opinion addressing whether the
diagnosed conditions or her disability were caused or aggravated by the accepted March 17, 2016
employment incident.11 Therefore, his reports are insufficient to meet appellant’s burden of proof.
On May 10, 2016 Dr. Esposito indicated that the nerve conduction studies revealed
evidence of a moderate right carpal tunnel syndrome. He released appellant to work with no
restrictions on May 11, 2016. However, Dr. Esposito offered no opinion regarding the cause of
appellant’s diagnosed condition and resultant disability. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.12
The August 24, 2016 report from a registered nurse is of no probative medical value.
Registered nurses are not considered physicians as defined under FECA.13
The diagnostic testing of record is of diminished probative value and is insufficient to
establish appellant’s claim as it does not provide a physician’s explanation regarding the causal
relationship between appellant’s diagnosed conditions and the March 17, 2016 employment
incident.14
The Board notes that a Form CA-16, authorization for examination and/or treatment, was
issued by the employing establishment on March 21, 2016. When the employing establishment
properly executes a Form CA-16 which authorizes medical treatment as a result of an employee’s
claim for an employment-related injury, the Form CA-16 creates a contractual obligation, which
does not involve the employee directly, to pay for the cost of the examination or treatment
regardless of the action taken on the claim. The period for which treatment is authorized by a
Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.15
Therefore, the Board finds that the medical evidence of record is insufficient to establish
that appellant’s diagnosed conditions are causally related to the accepted March 17, 2016
employment incident.

11

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004).
12

M.M., Docket No. 16-1180 (issued October 26, 2016).

13

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
E.B., Docket No. 17-1862 (issued January 12, 2018) (a nurse is not considered a physician under FECA); see also
G.A., Docket No. 09-2153 (issued June 10, 2010) (evidence from a registered nurse has no probative medical value
as a nurse is not a physician as defined under FECA).
14

See K.E., Docket No. 17-1216 (issued February 22, 2018); see also C.P., Docket No. 15-0600 (issued
June 2, 2015).
15

See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608, 610 (2003).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted March 17, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated November 22, 2016 is affirmed.
Issued: April 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

